Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 02, 2016

The Court of Appeals hereby passes the following order:

A17D0143. PHILLIP RAGLAND v. THE STATE.

      On August 18, 2016, the trial court entered an order revoking Phillip Ragland’s
probation. On October 17, 2016, Ragland filed this application for discretionary
appeal. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). This application, filed 60 days after entry of the challenged order,
is untimely and is therefore DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            11/02/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.